         Case 1:20-cv-00627-AWI-SAB Document 13 Filed 06/26/20 Page 1 of 2



1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   MONICO J. QUIROGA, III.,                                 )   Case No.: 1:20-cv-00627-AWI-SAB (PC)
                                                              )
12                     Plaintiff,                             )
                                                              )   ORDER ADOPTING FINDINGS AND
13            v.                                                  RECOMMENDATIONS, AND DIRECTING
                                                              )   PLAINTIFF TO PAY THE $400.00 FILING FEE
14                                                            )   IN FULL WITHIN TWENTY-ONE DAYS
     GANG & NARCOTICS TASK FORCES,
                                                              )
15                                                            )   (Doc. Nos. 4, 12)
                       Defendant.                             )
16                                                            )
                                                              )
17                                                            )
18            Plaintiff Monica J. Quiroga, III is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21            On May 4, 2020, the magistrate judge issued findings and recommendations that plaintiff’s in
22   forma pauperis application, (Doc. No. 4), be denied. (Doc. No. 12.) The findings and
23   recommendations were served on plaintiff and contained notice that objections were due within
24   twenty-one days. (Doc. No. 12.) No objections were filed and the time to do so has now expired.1
25
26
     1
       On May 18, 2020, the findings and recommendations were returned to the Court as undeliverable. pro se plaintiff must
27   keep the Court and opposing parties informed of the party's correct current address. Local Rule 182(f). If a party moves to
     a different address without filing and serving a notice 15 of change of address, documents served at a party's old address of
28   record shall be deemed received even if not actually received. Id.

                                                                   1
        Case 1:20-cv-00627-AWI-SAB Document 13 Filed 06/26/20 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the Court

2    has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds

3    the findings and recommendations (ECF No. 12) to be supported by the record and by proper analysis.

4           Accordingly, IT IS HEREBY ORDERED that:

5           1. The findings and recommendations issued on May 4, 2020 (ECF No. 12) are adopted in

6               full;

7           2. Plaintiff’s in forma pauperis application (ECF No. 4) is denied;

8           3. Plaintiff is required to pay the $400 filing fee in full within thirty days of this order; and

9           4. If plaintiff fails to pay the $400 filing fee in full within thirty days of this order, this action

10              will be dismissed without prejudice and without further notice.

11
12   IT IS SO ORDERED.

13   Dated: June 26, 2020
                                                   SENIOR DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
